Citation Nr: 0726469	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1985 to August 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim for service 
connection for a back disorder.  The claim was remanded by 
the Board in November 2006.

In two October 2003 statements, the veteran raised an 
additional claim of entitlement to total disability based on 
individual unemployability.  This claim has not been 
adjudicated and is REFERRED to the RO for action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The record does not contain competent medical evidence 
showing continual symptoms of or treatment for a back 
disorder between 1985 and 2000.

3.  The record does not contain competent medical evidence 
linking the veteran's current back disorder to back 
complaints in service or any event of service origin.

4. A chronic disorder of the back was not shown in service or 
within a year after service and is not shown to be related to 
service or an event of service origin.

5.  While the veteran complained about his back in service, 
there were no back complaints noted at discharge or for many 
years thereafter, so that any back problem in service was 
acute and transitory.



CONCLUSION OF LAW

A chronic disorder of the back was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a veteran as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the veteran 
with notice of what information or evidence necessary to 
substantiate the claim is to be provided by the Secretary and 
what information or evidence is to be provided by the 
veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 119, 
121 (2004), Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

First, VA has a duty to notify the veteran and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the veteran is expected to provide.  In what can 
be considered a fourth element of the requisite notice, VA 
must "also request that the veteran provide any evidence in 
the veteran's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g), Pelegrini 
v. Principi, 18 Vet. App. 112, 119, 121 (2004).  

VA has satisfied its duty to notify by means of March 2003 
and December 2006 letters from the RO to the veteran.  In 
this case, the veteran was informed of the duty to notify, 
the duty to assist, the duty to obtain records, and the duty 
to obtain examinations or opinions.  The March 2003 letter 
advised the veteran of the type of evidence which would 
establish the claim and he was afforded time to submit such 
evidence.  The letter informed the veteran of the elements of 
service connection and of what evidence VA was responsible 
for obtaining.  The December 2006 letter advised the veteran 
of what evidence he himself should submit, including any 
evidence in his  possession pertinent to his claim, and of 
effective date and disability evaluations available when 
service connection is established for any claimed disability, 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  He was essentially asked to submit any evidence 
he had that supported his claim.  38 C.F.R. § 3.159(b)(1) 
(2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
reaffirmed that the enhanced duty to notify provisions under 
the VCAA should be met prior to an initial unfavorable agency 
of original jurisdiction decision on the claim.  In the 
instant case, the December 2006 notice was provided prior to 
final adjudication of the claim in the April 2007 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  If there was any defect 
in compliance with the VCAA, the record establishes that the 
veteran is not prejudiced thereby.  The requirements of the 
duty to notify are satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board notes that there does not appear to be any 
outstanding medical or other records that are relevant to 
this appeal, as the RO has made efforts to develop the record 
and has obtained the veteran's service medical records, VA 
medical records, and a VA examination was conducted in June 
2004.  The requirements of the duty to assist are satisfied.

The veteran has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application and by his arguments 
demonstrates he understands what is necessary to substantiate 
his claim. Therefore, the duty to assist and duty to notify 
as contemplated by applicable provisions, including VCAA, has 
been satisfied.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  VA 
has done everything reasonably possible to assist the 
veteran.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Legal Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review . . . the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  To do so, the Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).



Factual Background and Analysis

The veteran is seeking service connection for his back 
disorder and claims, in his February 2003 claim and through 
his representative in an October 2006 statement, that it is 
related to a back injury in service which was caused by the 
veteran running and carrying a sea bag.  As will be 
explained, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

The veteran's back was normal on entrance into service in May 
1985.  On May 9, 1985, he was seen with complaints of low 
back pain.  No other findings were entered.  On June 1, 1985, 
following running and carrying a sea bag, the veteran went to 
sick call complaining of back pain.  The veteran was 
diagnosed with lumbar strain and put on quarters for 48 
hours, bed rest for two days, and no marching for five days.  
Five days later, on June 6, 1985, the veteran reported to 
sick call for a second time, complaining that the back pain 
had persisted.  The pain was assessed as muscle spasm.  He 
was put on bedrest for another 72 hours.  Service medical 
records show the veteran complained of other problems in 
service, in addition to his back, including knee problems, 
collar bone pain, calf pain, and a twisted ankle.  On August 
30, 1985, the veteran was given an entry level separation.  
Since he had had a physical in May 1985, another physical 
examination was not considered necessary.  He signed a 
statement attesting to the fact that he has no serious 
physical problems since his last physical examination.  He 
did not complain of back problems or of any of the other 
physical ailments for which he was seen in sick call.  He did 
not request an examination for his back or for any other 
complaint.

The veteran applied for service connection for a back 
disorder in February 2003.  As is discussed below, the 
veteran did not first tell a medical provider that his back 
disorder was related to service until October 2003, shortly 
after filing his application for service connection.  Given 
the fact that the veteran did not assert that there was a 
relationship between back complaints in service and his 
current back disorder until over ten years after service, and 
given the fact that he only did so after filing a claim for 
disability benefits, the Board finds that these statements 
carry little probative weight.



Except for a June 2004 VA examination, the record indicates 
that the veteran was treated entirely by private providers.  
Private medical records from 2001, 2002, and 2003, show 
numerous complaints of back pain, and assign diagnoses of 
lumbar strain, myositis, and herniated nucleus pulposus.  

The veteran submitted lay statements that he experienced 
continual symptoms of low back pain and sought continual 
treatment for his back disorder following service.  
Statements from R.K., D.L., and R.B., all explain that the 
veteran has seen many doctors and had many problems since 
that time.  R.B.'s statement also discusses the veteran's 
various medical records and why the veteran cannot obtain 
them.  Given that it is unclear from these statements how 
R.K., D.L., and R.B., know the veteran, know that the veteran 
has seen many doctors, or know that certain medical records 
are unavailable, and given that the medical evidence of 
record, as discussed below, does not support these 
contentions, the Board finds these statement unpersuasive and 
affords them little weight.  See Barr v. Nicholson, No. 04-
0534 (Veteran. App. June 15, 2007) (the Board must consider 
the credibility and weight of a veteran's statements, and any 
other competent lay or medical evidence, in determining 
whether to grant service connection based on continuity of 
symptomatology), Buchanon v. Nicholson, 451 F.3d 1331 (2006) 
(the Board may weigh the lack of contemporaneous medical 
records against a veteran's lay evidence, but that the lack 
of such records does not render lay evidence not credible).

In October 2003, subsequent to the veteran filing his claim 
for service connection, a private provider noted on one form 
that the veteran's back problems began in 1998, and in a 
second note stated the problems began in 1989, during the 
veteran's service, but were tolerable until 1998, when the 
veteran began working at the funeral home and lifting and 
carrying heavy objects, such as caskets.  As the veteran 
served in 1985, the statement that his back problems began in 
service in 1989 is factually impossible.  For this reason, 
and because the provider also lists 1998 as the date of 
onset, and because the Board accords this provider's 
notations little weight or probative value.

Furthermore, the veteran's medical history contains several 
notations attributing current back problems to intercurrent 
events, while making no mention of an in-service injury.  The 
first time the veteran complained of back problems in April 
2000, he made no mention of the back injury in service.  The 
veteran's job as a funeral home employee involves a great 
deal of heavy lifting and, in October 2003, as is noted 
above, the veteran reported to a private provider that his 
back pain was tolerable until 1998, when his employment with 
the funeral home began.  In November 2003, a private provider 
noted that the veteran's job required him to lift up to one 
hundred pounds and carry up to one hundred fifty pounds with 
some regularity.  The veteran sought medical treatment 
numerous times for work-related injuries.  For example, in 
April 2003, the veteran lifted a 600 pound steel vault, 
resulting in a strained back.  In April 2004, he caught a 
falling casket, causing him to hurt his back.  

Several non-work related intercurrent events are also 
recorded.  For example, medical records from July 2002 show 
back pain following the veteran's falling into a hole.  A 
December 2004 medical record attributes the veteran's pulled 
back at that time to lifting a grandfather clock.  In 
November 2005, the veteran reported that he pulled his back 
lifting a 40 pound plaque.  The most recent medical record, 
from a private provider in October 2006, notes a back 
disorder but does not attribute it to service; rather, the 
veteran reported that this particular incident of back pain 
began while he was working on his car.  The Board finds the 
fact that the existence of these intercurrent events, 
combined with the fact that the veteran only told one 
provider in October 2003 that his current back disorder began 
in service, but reported to multiple other providers that it 
was due to intercurrent events, is persuasive evidence that 
the veteran is uncertain as to the etiology of his current 
back disorder and that his assertions that his current back 
disorder is related to service are accorded little probative 
weight.

Magnetic resonance imaging (MRI)and radiologic examinations 
show the veteran's back to be essentially normal.  A November 
2001 radiologic examination found no significant skeletal 
abnormality.  An October 2003 MRI report showed a normal 
thoracic spine and lumbar spine with spina bifida occulta at 
S1, normal alignment of vertebral body heights and 
interspaces, pedicles intact, no fracture, subluxation, bone 
destruction or paravertebral soft tissue abnormality.  In 
November 2003, an examiner noted that this MRI report showed 
the lower spine to be normal for the veteran's age.  A 
November 2003 MRI report showed a small left-sided bulge or 
herniation at the L1-2 level and no other abnormalities were 
noted.

Private medical records dated April 1994 to June 1997 contain 
no reference to a back disorder or to the back injury in 
service.  The first medical indication of a back problem 
following service is an April 2000 private medical record 
noting low back pain, approximately fifteen years following 
discharge.  With regard to this evidentiary gap, the Board 
notes that this absence of medical evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran's back injury in service resulted in a chronic 
disorder or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
The lack of any objective evidence of continuing complaints, 
symptoms, or findings for many years between the period of 
active duty and the first complaints or symptoms of a back 
disorder is itself evidence which tends to show that a back 
disorder did not have its onset in service or for many years 
thereafter.  The Board concludes, based on the fact that the 
earliest evidence of a back disorder following service is 
dated fifteen years after service, and that magnetic 
resonance imaging finding and radiologic examinations show an 
essentially normal back, that the back injury in service was 
acute and transitory and is not related to any current back 
disorder.

During a June 2004 VA examination, in which the examiner 
reviewed and thoroughly discussed the veteran's claims file, 
including service medical records, the examiner found low 
back pain with essentially normal MRI findings.  The examiner 
described the veteran's behavior during the examination as 
follows:  "[e]very motion is exaggerated and slow, and 
accompanied by grimacing."  The examiner stated that the 
veteran's gait was slow, he leaned forward and listed, he was 
unable to heel or toe walk, and he grimaced on flexing his 
back, but there was no palpable back spasm.  The examiner 
opined that, given the disparity between the veteran's 
limited MRI findings and his physical examination, it is not 
likely that the veteran's current symptoms were caused in the 
military.

Although there is one October 2003 medical notation 
attributing the veteran's current back problems to his injury 
in service, as discussed above, the Board finds this notation 
is based on an inaccurate and inconsistent history provided 
by the veteran.  The examiner did not address whether there 
was a medical nexus, rather, he just noted the history 
provided by the veteran.  In November 2003, the examiner 
discussed a recent MRI, and found an essentially normal spine 
given the veteran's age.  He did not mention the veteran's 
back injury in service or whether it was related to any 
current back disorder.  Given that the June 2004 opinion is 
based on a review and detailed discussion of the veteran's 
medical records, the weight of the evidence is against a 
finding of a medical nexus between the veteran's current back 
disorder and a back injury in service.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds the back complaints in service were acute and 
transitory as no actual injury is recorded and the veteran 
reported no problems when given the opportunity to do so in 
August 1985, at the time of his separation from service.  
Despite numerous complaints in service, the veteran did not 
request a medical examination prior to his separation in 
August 1985.  Instead, he reported that he had no physical 
problems and asserted that there had been no significant 
change since his last examination, which had been conducted 
in May 1985.  The veteran's current statements that a back 
disorder began in service are accorded little credibility or 
persuasive weight in view of his contemporaneous assertions 
at the time of his separation from service of not having any 
problems and in the absence of any problems for many years 
after service.   The competent evidence of record supports a 
finding that any back problems in service resolved prior to 
his discharge. 

The only other evidence relating the veteran's current back 
disorder to the in-service injury is the veteran's own 
statement.  While the veteran is qualified to testify as to 
his own symptoms, inasmuch as the veteran is offering his own 
medical opinion in relating his current back disorder to his 
service, the Board notes that the record does not indicate 
that the veteran has any medical expertise.  Compare Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007), with 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  The veteran's assertions of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  In addition, as noted 
above, the veteran has provided conflicting statements 
regarding the onset of his current back disorder; as such, 
his assertions relating his disorder to service are accorded 
little weight.  The evidence is not in equipoise so the 
doctrine of reasonable doubt does not apply, and the Board 
concludes that there is not sufficient evidence to relate any 
current back disorder to the injury in service.

The Board has considered all of the statements and evidence 
submitted by the veteran.  The veteran's current back 
disorder is not related to the back injury in service.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a back 
disorder.  Hence, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, 2098-2099 (2000); see also Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (holding that the VCAA did 
not alter the benefit-of-the doubt doctrine).  Accordingly, 
the appeal is denied.


ORDER

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


